Citation Nr: 0733920	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-16 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a debt in the amount of $6,593.81 from the 
overpayment of education benefits under the Montgomery GI 
Bill for on-the-job training is valid.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1986 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in February 2007.



FINDINGS OF FACT

1.  The veteran was not supervised in his on-the-job training 
subsequent to August 31, 2000.

2.  The $6,593.81 overpayment of education benefits under the 
Montgomery GI Bill for on-the-job training is valid.


CONCLUSION OF LAW

The overpayment of educational benefits in the amount of 
$6,593.81 was properly created. 38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. § 21.4262, 21.7040, 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 
5103, 5103(A) and 38 C.F.R. § 3.159. The duty to notify 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA. The VA is also required to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002). The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions do not apply to claims involving a waiver of 
recovery of overpayments. See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002). Accordingly, the Board finds that 
appellate review can proceed.



Analysis

Basic educational assistance benefits under the provisions of 
Chapter 30, Title 38 United States Code (Montgomery GI Bill 
or Chapter 30 benefits) provide, inter alia, an educational 
assistance program to assist in the readjustment of members 
of the Armed Forces to civilian life after their separation 
from military service. 38 U.S.C.A. § 3001 (West 2002). The 
program is available to individuals who meet certain criteria 
of basic eligibility, including active duty during certain 
prescribed dates or meeting certain other criteria. 38 
U.S.C.A. § 3011 (2002); 38 C.F.R. §§ 21.7040, 21.7042 (2007). 
VA regulations allow for educational assistance pursuant to 
Chapter 30  for "other training on-the-job." See Generally 
38 C.F.R. § 21.4262. The regulations specify that the 
training establishment and its courses must meet certain 
criteria, including the criteria that the job which is the 
objective of the training is one in which progression and 
appointment to the next higher classification are based upon 
skills learned through organized and supervised training on-
the-job and not on such factors as length of service and 
normal turnover. 38 C.F.R. § 21.4262(c)(1) (emphasis added). 
The regulations also stipulate that the training 
establishment must have adequate space, equipment, 
instructional material, and instructor personnel to provide 
satisfactory training on-the-job. 38 C.F.R. § 21.4262(c)(6).

In the case at hand, the facts demonstrate that the veteran 
was enrolled in a clergy member on-the-job training at Bread 
of Life Ministries (BLM). Reverend [redacted] ([redacted]) was the 
certifying official for the training program which commenced 
in February 2000. According to statements from both the 
veteran and [redacted], [redacted]did not provide any training for the 
veteran after August 2000.

In August 2004 correspondence, the veteran explained that 
since January 2000, he had fulfilled his duties as Pastor of 
BLM. The veteran stated that he would visit [redacted]on a 
regular basis to have the required paperwork completed and 
signed. The veteran alleged that, during this time, [redacted]
"was not abiding by the rules set forth" but would continue 
to sign the veteran's paperwork because the veteran continued 
to perform the duties set forth in the paperwork. The veteran 
then alleged that "after some time, it became very 
difficult" for him to get in contact with [redacted]. The veteran 
then stated that because of this difficulty, "[redacted] told me 
to continue in the program and to sign his signature because 
he was out of town on a frequent basis and was not able to 
sign the document himself. I was given permission and at all 
times maintained my position as Pastor." In a separate 
paragraph, the veteran alleges "Mr. [redacted] was in fault of 
not fulfilling his duties as my overseer and I informed Mr. 
Fred Bouyanton, a representative from your office, of this 
when I met with him. I was told to continue with my benefits 
as before. At all times, I was honest about what Mr. [redacted] 
was doing..."

In his April 2005 substantive appeal, the veteran stated 
"Mr. [redacted] was to provide me with supervised training 
and was not available to me. However, others in the 
congregation (including former Pastors) were there to 
supervise and instruct me." The veteran also alleged that 
"Contrary to the Reasons and Bases section of the Statement 
of Case, I did have another individual who had training as 
clergy and years of experience who supervised my activity. He 
was present on the original meeting date to validate this, 
however, your representative did not show."

A June 2003 VA compliance survey noted that "According to 
Rev. [redacted], VA Certifying Official and trainer, his 
oversight of the veteran's program terminated at the end of 
August 2000." The survey notes that, based on information 
obtained through investigation and records reviewed during 
the survey, "VA believes that the veteran's training 
terminated on August 31, 2000." The document also states 
that, "according to the trainer, Rev. [redacted], he was 
not supervising the veteran after August 31, 2000."  

There is no dispute that [redacted] did not supervise the veteran 
in his on-the-job training subsequent to August 31, 2000. The 
June 2003 compliance survey notes this to be the case and the 
veteran himself acknowledges that [redacted] was not available to 
him. The veteran has alleged that he was under the 
supervision of others during his on-the-job training program, 
but the veteran has submitted no evidence to support this 
contention, such as a written statement from the alleged 
supervisors. 

In summary, the record demonstrates that the veteran was not 
receiving supervised training in his on-the-job training 
program subsequent to August 31, 2000. As such, the training 
program did not meet the eligibility criteria for on-the-job 
training under the provisions of 38 C.F.R. § 21.4262 and the 
payments the veteran received under the Montgomery GI Bill 
subsequent to this date created an overpayment of $6,593.81.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The debt in the amount of $6,593.81 from the overpayment of 
education benefits under the Montgomery GI Bill for on-the-
job training is valid.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


